DETAILED ACTION
In view of the appeal brief filed on 9/08/2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/NATHAN C UBER/            Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                             

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Previous rejections have been withdrawn. Response to arguments are moot in view of new grounds of rejection.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bekemeyer (US 20050055874 A1) in view of Miller (US 20010001131 A1) and Harrell (US 20070106559 A1). 
Regarding claim 1, Bekemeyer discloses:
A fuel dispenser, comprising:
	a pump compartment having at least one fuel pump disposed therein and configured to dispense fuel (fig. 1 pumps 22, 24, 26, 28, and see paragraph 29 pump assembly 20 is mostly conventional and broadly includes submersible pumps 22, 24, 26, 28);
The computing device is programmed to receive inputs from the keypad 32 and other input devices and to control operation of the submersible pumps 22-28); and
	a payment terminal (fig. 1 20) having 
		an interactive dynamic display configured to enable a user to create a customized fuel blend from a plurality of available fuels and fuel additives (paragraph 33 and see figures 2a-2e), and
	a control module including circuitry (fig. 1 computing 34) configured to receive data that characterizes the customized fuel blend created by the user (figures 2a-2c), to receive pricing information relating to components of the customized fuel blend (paragraph 34 pricing information relate to fuels and additives is known), compute a unit price for the customized fuel blend using the pricing information (paragraph 34 calculate blended price).

Bekemeyer fails to disclose:
1) the interactive dynamic display receiving an input thereon
2) the customized fuel blend having a custom fuel octane level specified by the user and that differs from a fuel octane level of the plurality of available fuels and fuel additives
3) determine instructions for creating the customized fuel blend, and transmit the instructions to the fuel controller for dispensing the customized fuel blend.

However Miller discloses:


It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Bekemeyer by allowing a user to input an octane and achieving mid-grade gasolines by blending. The motivation for the combination is to dispense fuels best suited to a vehicle (paragraph 5).

Bekemeyer as modified still fails to disclose:
1) the interactive dynamic display receiving an input thereon
3) determine instructions for creating the customized fuel blend, and transmit the instructions to the fuel controller for dispensing the customized fuel blend.

Bekemeyer implements its terminal through a regular display and separate input device.

However Harrell discloses a fuel dispenser terminal including a touch screen receiving inputs thereon (paragraph 44, paragraph 184).
It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Bekemeyer as modified by using a touch screen as the display/input device. The motivation for the combination is simple substitution of one element for another to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-

Bekemeyer as modified still fails to disclose:
3) determine instructions for creating the customized fuel blend, and transmit the instructions to the fuel controller for dispensing the customized fuel blend.

Essentially in Bekemeyer the computing device 34 functions as both the fuel controller and the payment terminal control module. Additionally Bekemeyer is somewhat vague about how the computing device controls the pumps.

However Harrell discloses a fuel station wherein a control module determines instructions for controlling a fuel pump and transmits those instructions to a fuel controller for pumping the appropriate fuel (fig. 2 dispenser manager, and see fig. 3 showing the fuel dispenser management process, and see paragraph 82 Dispensing fuel may, for example, include generating an activation signal for a fuel controller, paragraph 55 Fuel controller 220 controls the dispensing of fuel from fuel dispenser 200. To accomplish this, fuel controller 220 may control the hydraulic elements of the dispenser necessary to carry out fuel dispensing operations.)



Claim 2 is rejected based on the combination made above. In order to the address the displaying being “configured to receive an input thereon” feature, the rejection of claim 1 used touch screen features from the Harrell reference.

Regarding claim 3, Bekemeyer as modified fails to disclose the additional subject matter of claim 3. However Harrell discloses wherein the control module is configured to receive data characterizing payment information from the interactive display (paragraph 45 customer indicates that she is planning to pay at the fuel dispenser, and see paragraphs 56-57), and to deliver the data characterizing payment information to a point-of-sale system for verification ([0047] Typically, at least some customer identification data is sent from the fuel dispenser to facility controller 120. The facility controller may then determine the validity of the customer identifier.). It would have 

Regarding claim 4, Bekemeyer as modified further discloses: wherein the control module is configured to deliver data characterizing the unit price to the interactive display to update a graphical element of a graphical user interface rendered on the interactive display to display the unit price (fig. 2d cost $1.12/gal).

Regarding claim 5, Bekemeyer as modified has knowledge of fuel prices (see Bekemeyer paragraph 15), but doesn’t disclose how the pricing information is obtained). However Harrell discloses wherein the control module is configured to obtain the pricing information from a point-of-sale system (paragraph 3 The dispenser controller sends data signals (e.g., commands) to the fuel dispensers. The data may include price). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Bekemeyer as modified by using a site attendant POS computer to propagate price information to fueling terminals. The motivation for the combination is simple substitution of one element for another to yield predictable results. KSR Int'l Co. v. 

Regarding claim 6, Bekemeyer as modified fails to disclose the additional subject matter of claim 6. However Harrell further discloses wherein the payment terminal is configured to receive information from the fuel controller during the dispensing of fuel, and to display data characterizing a current total price of the fuel dispensed (paragraph 55 Fuel controller 220 may also track the volume of fuel dispensed totals by grade, drive sale progress displays on the sales/volume displays). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Bekemeyer as modified by displaying a running cost total of the blend. The motivation for the combination is use of a known technique to improve a similar system in the same way. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Bekemeyer as modified and Harrell both disclose fuel terminals. Harrell’s teaching of a fuel controller driving running totals based on volume dispensed can be considered an improvement. One of ordinary skill in the art having benefit of the disclosure could have predictably applied the feature to Bekemeyer as modified.
Claims 7-9, 11, 12, 14, 15, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bekemeyer (US 20050055874 A1) in view of Miller (US 20010001131 A1), Harrell (US 20070106559 A1) and Wulc (US 5257720). 
claim 7, Bekemeyer discloses:
A method for delivering fuel from a fuel dispenser, comprising:
	displaying on an interactive dynamic display of a fuel dispenser at least one first graphical object for specifying a customized fuel blend from a plurality of available fuels and fuel additives (figures 2a-2c text and instructions to press button enable specification of customized fuel blend);
	receiving data characterizing an input received that identifies the customized fuel blend (figure 2a-2c buttons pressed);
	computing a unit value of the customized fuel blend using value information related to each of the at least two components of the customized fuel blend (paragraph 34 calculate blended price);
	providing on the interactive display at least one second graphical object comprising the computed unit value (figure 2d and 2e); and
	
Bekemeyer fails to disclose:
1) the input characterizing the blend being received at the interactive display
2) the input comprising a selection, by a user, of a custom fuel octane level that differs from a fuel octane level of the plurality of available fuels and fuel additives;
3) determining instructions for creating the customized fuel blend based on the received data, wherein the instructions identify at least two components of the customized fuel blend;


However Miller discloses:
a fuel terminal dispensing a customized fuel blend having a custom fuel octane level input by the user and that differs from a fuel octane level of the plurality of available fuels and fuel additives (abstract custom blended fuels, paragraph 32 customer inputs desired octane and receives blend of desired octane)

It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Bekemeyer by allowing a user to input an octane and achieving mid-grade gasolines by blending. The motivation for the combination is to dispense fuels best suited to a vehicle (paragraph 5).

Bekemeyer as modified still fails to disclose:
1) the input characterizing the blend being received at the interactive display
3) determining instructions for creating the customized fuel blend based on the received data, wherein the instructions identify at least two components of the customized fuel blend;
4) transmitting the instructions to a fuel controller of the fuel dispenser for creating the customized fuel blend, the fuel controller being configured to control dispensing of the customized fuel blend from the fuel dispenser.  

Bekemeyer implements its terminal through a regular display and separate input device.
However Harrell discloses a fuel dispenser terminal including a touch screen receiving inputs thereon (paragraph 44, paragraph 184).
It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Bekemeyer as modified by using a touch screen as the display/input device. The motivation for the combination is simple substitution of one element for another to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Bekemeyer discloses separate display and input devices for customer interaction. Harrell discloses a touch screen performing both functions. One of ordinary skill in the art having benefit of the disclosure could have predictably applied the known technology of touch screens to customer interactions.

Bekemeyer as modified still fails to disclose:
3) determining instructions for creating the customized fuel blend based on the received data, wherein the instructions identify at least two components of the customized fuel blend;
4) transmitting the instructions to a fuel controller of the fuel dispenser for creating the customized fuel blend, the fuel controller being configured to control dispensing of the customized fuel blend from the fuel dispenser.  



However Harrell discloses a fuel station wherein a control module determines instructions for controlling a fuel pump and transmits those instructions to a fuel controller for pumping the appropriate fuel (fig. 2 dispenser manager, and see fig. 3 showing the fuel dispenser management process, and see paragraph 82 Dispensing fuel may, for example, include generating an activation signal for a fuel controller, paragraph 55 Fuel controller 220 controls the dispensing of fuel from fuel dispenser 200. To accomplish this, fuel controller 220 may control the hydraulic elements of the dispenser necessary to carry out fuel dispensing operations.)

It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Bekemeyer as modified by having a separate discrete controller to control the pumping of fuel resulting in a management module sending appropriate signaling to fuel controller. The motivation for the combination is simple substitution of one element for another to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Bekemeyer as modified differs from the claimed invention in the implementation of the management and dispensing functions. Harrell discloses a distinct management module and a distinct fuel controller module. One of ordinary skill in the art having benefit of the disclosure could have applied any known way of controlling fuel components. 

Bekemeyer as modified still fails to disclose:
3) determining instructions for creating the customized fuel blend based on the received data, wherein the instructions identify at least two components of the customized fuel blend;

Bekemeyer as modified discloses identifying a customized blend of fuel based on percentages of components (figures 2d and 2e), but is silent on specific instructions sent to control components. 

However Wulc discloses a fuel controller (valve control 10) receiving blending information and effectuating blend dispensing based on the blending information (column 6 10-21 The valve control 10 processes a blend ratio associated with the blend selection switch and transmits a blend ratio signal, via lines 64 and 66, respectively, to adjust each of the variable valves 24 and 26.). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Bekemeyer by sending the details of the blend (as taught by Bekemeyer figure 2d/2e) to the fuel controller. The motivation or the combination is simple substitution of one element for another to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Bekemeyer as modified is silent on specific messaging to fueling control components. Wulc discloses blend information being sent to a fuel controller. One of ordinary skill in the art could have predictably applied the known message type for effectuating fuel blends.

Regarding claim 8, Bekemeyer as modified has knowledge of fuel prices (see Bekemeyer paragraph 15), but doesn’t disclose how the pricing information is obtained. However Harrell discloses wherein the control module is configured to obtain the pricing information from a point-of-sale system (paragraph 3 The dispenser controller sends data signals (e.g., commands) to the fuel dispensers. The data may include price). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Bekemeyer as modified by using a site attendant POS computer to propagate price information to fueling terminals. The motivation for the combination is simple substitution of one element for another to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Bekemeyer as modified fails to disclose how the terminal gets price information. Harrell discloses getting it from a store computer. One of ordinary skill in the art having benefit of the disclosure could have predictably applied the known way of disseminating price information.

Regarding claim 9, Bekemeyer further discloses wherein the unit value of the customized fuel blend is computed by a control module of a payment terminal of the fuel dispenser (paragraph 34 computing device calculates blended price).

Regarding claim 11, Bekemeyer further discloses wherein at least one of the displaying, receiving, determining, and transmitting is performed by at least one data processor forming part of at least one computing system (paragraph 30 “The computing 

Claim 12 is rejected for the same reasons as claim 7. The combination made for claim 7 included percentages of components. 

Claim 14 is rejected for the same reasons as claim 7. Bekemeyer discloses implementation in software (paragraph 30) by a processor-based device.

Claim 15 is rejected for the same reasons as claim 8 but applied to claim 14.
Claim 18 is rejected for the same reasons as claim 12 but with respect to claim 14.
Claim 19 is rejected for the same reasons as claim 12 but with respect to claim 14.
Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bekemeyer in view of Miller, Harrell and Wulc as applied to claim 7/14 above, and further in view of Warn et al. (US 5663887).
Regarding claim 10, Bekemeyer as modified discloses a payment terminal determining a unit value of a customized fuel blend (see rejection of claim 1), but fails to disclose sending it to the fuel controller. However Warn discloses sending a price to a controller (column 1 25-31 price per gallon).  It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Bekemeyer as modified by sending a price to the fuel controller. The motivation for the combination is to provide accounting of the dispensed fuel value (column 1 line 31).

Claim 16 is rejected for the same reasons as above, but applied to claim 14.
Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bekemeyer in view of Miller, Harrell and Wulc as applied to claim 7/14 above, and further in view of Moore (US 7254463 B1). 
Regarding claim 13, Bekemeyer as modified allows selection from at least three fuel grades, but fails to disclose respective graphical objects. However Moore discloses selecting fuel grades using touch screen icons ( column 4 60-65 a touch-screen display so that customers may make at least fuel grade selections and payment options by touching icons). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Bekemeyer as modified by using touch screen icons to select a grade of fuel. The motivation for the combination is simple substitution of one element for another to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Bekemeyer as modified differs from the claimed invention in how the fuel grade is selected. Moore discloses using touch screen icons. One of ordinary skill in the art having benefit of the disclosure could have applied any known way of a user inputting a choice.

Claim 17 is rejected for the same reasons as above, but applied to claim 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Young (US 5029100 A), Johnson (US 20160332861 A1), Terranova (US 6112134 A), Kaehler (US 5979705 A), Todd (US 20020088822 A1), Horowitz (US 7523770 B2), Collins (US 5956254 A), Winsness (US 8352071 B2), . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687